 1

 2

 3
                                                                   JS-6
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   ROBERT DEAN LEE,                        Case No. CV 18-09647 DOC (RAO)
12                       Petitioner,
13          v.                               JUDGMENT
14   JOE A. LIZARRAGA, Warden,
     et al.,
15
                         Respondents.
16

17
           Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18
     Recommendations of United States Magistrate Judge,
19
           IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20
     is dismissed with prejudice.
21

22
     DATED: April 25, 2019
23

24                                      DAVID O. CARTER
                                        UNITED STATES DISTRICT JUDGE
25

26

27

28
